Title: To Thomas Jefferson from Philadelphia Merchants and Traders, [before 16 February 1802]
From: Philadelphia Merchants and Traders
To: Jefferson, Thomas


          
            [before 16 Feb. 1802]
          
          The Subscribers, Merchants and Traders of the City of Philadelphia
          Respectfully Represent
          That feeling themselves deeply interested in the decision of the question now depending before the House of Representatives on the repeal of the Law for the organisation of the Courts of the United States, they beg leave to submit to the Consideration of the Government, that comparative view of the operation of the former and present judiciary establishment upon the parties to suits prosecuted in those courts; which their experience and observation have enabled them to form—
          Under the former organisation of the Courts the parties who prosecuted or defended suits, were exposed to many inconveniences—  The great distance which the Judges were obliged to travel in their attendance upon the Courts, and the degree of duty imposed on them rendered their Sessions too short for the transaction of the business brought before them—  The delay to which the parties were, by this and other causes, unavoidably subjected, was continued and repeated; and in many cases to such a degree, as almost to defeat the object of their suit—Witnesses, whose Testimony was essentail to the just decision of a cause, frequently died, or left the Country, before it could be brought to a hearing—the parties themselves became insolvent and the consequence was, that justice was often defeated, and the public confidence in the administration of justice weakened—
          These inconveniences were increased by the constant change of the Judges who presided in the Courts.  Those Gentlemen, though eminent for their abilities, their learning and probity, yet educated in states whose practice and principles of jurisprudence were greatly varient from each other, uniformity of opinion could not be expected.  Thus inconsistent and contrary decisions in different courts, and in the same court by different Judges were not unfrequent; and the citizens were left without a certain rule by which to direct their conduct—
          By the new organisation of the judiciary,—these inconveniences have been removed—The Judges not obliged to travel over a great extent of Country and not limited to time in the Sessions, are enabled to remain as long as the business of the Court may require—Notwithstanding the accumulation of business which the old system had produced in the Court for the Eastern district of Pennsylvania, and the more than ordinary number of suits which the obvious benefits of the new one drew to that Court every cause in which the parties have been prepared for trial has been heard and decided—  And it is a tribute justly due to those who hold the administration of justice in the third Circuit, to declare, that those causes, though many of them of great importance, and requiring much time and fatigue in the investigation, and discussion, have been heard with exemplary patience—and attention; commented on with candour, elucidated with ability, and decided to the general satisfaction—
          The nature of the questions usually agitated in the Courts of the United States, and the uniformity of decision which their present organisation will necessarily introduce, seem calculated to establish a system of general and commercial law, which will be of great benefit to the community in general, and particularly so to the commercial interest—This prospect is heightened in the Third Circuit by the consideration of the great talents, integrity and legal erudition of the gentlemen who at present occupy the seats of the Judges—
          With proper deference and respect, therefore, the subscribers submit their opinion, that the present organisation of the courts of the United States, is highly beneficial in the administration of justice, and that its abolition will be of much public detriment—
          If however the Government should deem it expedient to repeal the Law in relation to the general establishment, the Subscribers submit as their prayer, that it may be preserved as far as it respects the courts of the Third Circuit—Extensively connected as they are by foreign as well as domestic commercial relations, it is of high importance that a Court should some where subsist, the organisation and jurisdiction of which should be competent to the speedy and uniform decision of questions which those relations produce—  That object could not be attained under the former establishment of the Courts of the United States, and is rendered equally impracticable in the State Courts of Pennsylvania, from the great press of business already in those Courts—Besides occupied as the attention of the Circuit Court of the United States in this District principally is, by subjects of a Commercial nature, much greater opportunity is afforded them of digesting and maturing a system of general commercial Law than can possibly occur to the State Courts—A Court established upon these principles, the Subscribers conceive to be essentially necessary to secure the confidence of the Commercial interest abroad, and the want of such a Court will be of great injury to the trading part of the Community—
          It may not be improper further to remark, that the extensive jurisdiction of the District Court, must in a great commercial city, draw before it such a degree of business, as to require almost the whole time and attention of the Judge who presides in it, and would allow him but little opportunity for attendance upon the Circuit Court, of which under the former establishment, he was a component part—Such is the fact in the District of Pennsylvania; and as the business of that Court has become important, and is increasing, it is requisite that the Court of higher jurisdiction which is to review its decisions should possess sufficient insight to settle in ordinary cases, the principle which is litigated—But as appeals from the District Court, if reviewed in the Circuit Court under the former establishment, must have been heard and decided by a single Judge, the object contemplated by the appeal could not be obtained, and it became necessary to carry the cause to the Supreme Court of the United States, to the great delay of justice and expence of the parties—
          
            Thos. FitzSimonsand 224 other signatures
          
        